Citation Nr: 1225227	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to April 1986.  

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied claims for service connection for a left knee condition, a right knee condition, a neck condition, a left shoulder condition, and an anxiety disorder.  

In his appeal (VA Form 9), received in April 2009, the appellant requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In January 2010, the appellant was notified that a hearing was scheduled for February 24, 2010.  However, the Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.


FINDING OF FACT

The Veteran does not have a knee disability, a neck disability, a left shoulder disability, or an acquired psychiatric disorder, that were caused by his service. 


CONCLUSION OF LAW

A knee disability, a neck disability, a left shoulder disability, and an acquired psychiatric disorder, were not caused by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a bilateral knee disability, a neck disability, a left shoulder disability, and an acquired psychiatric disorder.  In particular, he has argued that he has neck and left shoulder disabilities due to injuries sustained from parachute jumps.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, or a psychosis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2011); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

With regard to the claim for an acquired psychiatric disorder, the Board notes that in August 1992, the RO denied a claim for service connection for manic depressive disorder.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In February 2007, the Veteran filed his claims, to include a claim for what the RO characterized as an anxiety disorder.  The medical evidence obtained since the RO's August 1992 decision includes a number of diagnoses of acquired psychiatric disorders, other than anxiety, which were not of record in August 1992.  Accordingly, the Board has framed the issue broadly, and a new and material analysis is not warranted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  To the extent that the medical evidence obtained after the RO's August 1992 decision includes new diagnoses of an anxiety disorder, the Board finds that this medical evidence, which covers many years of psychiatric treatment, is both new and material.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  

The Veteran's service treatment reports do not show treatment for, or a diagnosis of, a right knee, neck, or left shoulder disorder.  With regard to the left knee, in March 1985, the Veteran was treated for left knee pain.  He denied swelling, locking, or "giving out."  On examination, there was slight effusion, and a FROM (full range of motion).  There was no ligamental laxity.  The knee was stable.  He was given ice, and an ace bandage.  The assessment was "strain."  Another report, which is undated, but which notes that the Veteran was 20 years old (i.e., dated in about 1985), shows that the Veteran was treated in the mental health clinic for suicidal ideation.  He reported having career and financial problems related to an incident in which he was arrested because he was in a car in which another soldier who was using cocaine.  On examination, he revealed suicidal ideation, but no signs of a psychiatric disorder.  He was very depressed, with sleep difficulties and a lack of interests in normal activities.  The examiner stated that he had an adjustment disorder, "maladaptive reaction," to an identifiable psychosocial stressor.  The diagnosis was adjustment disorder with mixed emotional features as manifested by anger, depression, frustration, and apathy.  There were also notations of disturbance of conduct, and work inhibition.  The examiner stated that the Veteran was amenable to treatment and that rehabilitation efforts were likely to be successful (there is no indication of any follow-up treatment).  The Veteran's separation examination report, dated in September 1985, shows that his "spine, other musculoskeletal," upper and lower extremities, and psychiatric condition, were clinically evaluated as normal.  In an associated "report of medical history," he denied having a "painful or 'trick' shoulder," a "'trick' or locked knee," "arthritis, rheumatism, or bursitis," "depression or excessive worry," or "nervous trouble of any sort."  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1992 and 2009.  

Private treatment reports, to include reports from the Counseling Associates, Inc., dated between 1992 and 2006, show that in April 1992, the Veteran sought treatment for psychiatric symptoms, i.e., "increasing distress over the last few weeks."  He also reported having problems with concentration and memory.  He reported being diagnosed with bipolar disorder four to five years before, after one treatment, with recommended use of Lithium.  The report indicates that there was no other post-service psychiatric treatment.  The Veteran reported that he worked framing mobile homes, and that he "generally has been pretty healthy."  The Axis I diagnosis was schizoaffective disorder.  See April 1992 report from D.C., M.D.; see also April 1992 report from R.K., M.S. (noting a similar history).  It appears that there was no psychiatric treatment between 1992 and January 1999.  A 2004 report notes anxiety disorder NOS (not otherwise specified). 

A report from the Hilman Family Clinic, dated in November 1996, shows treatment for right foot symptoms, and notes that the Veteran reported that he "stands on concrete all day."

A report from D.C., M.D., dated in January 1999, shows the Veteran was diagnosed with bipolar I disorder.  With regard to the Veteran's physical medical history, the report notes, "He had had no major medical problems."  

Reports associated with the Veteran's employment indicate that in 1997 he had difficulties on the job, to include insubordination, making threatening comments, and a lack of cooperation with co-workers.  
 
Private treatment reports, dated in 2002, show that the Veteran was involved in a motor vehicle accident (MVA) in October 2002 in which he struck his right knee and head, while working as an apprentice plumber.  A November 2002 X-ray of the right knee does not note any abnormalities, and contains an impression of "no obvious fracture."  He subsequently underwent three surgeries on the right knee.  A March 2005 report from OrthArkansas shows treatment for right knee symptoms, and notes, "He describes no prior injury to the right knee and his only previous workers' compensation injury was that of an umbilical hernia."  

A March 2006 report from A.R., M.D., shows that the Veteran was treated for psychiatric symptoms.  He reported a history of a "lot of physical abuse while growing up."  His first treatment was in 1992, followed by treatment in 1999, and 2003.  With regard to physical symptoms, he gave a history of a right knee disorder due to an MVA three years before.  The report notes, "No other physical problems reported.  No history of head injuries, seizures, epilepsy, diabetes, hypertension, asthma, or any other medical problems."  

A VA joints examination report, dated in May 2009, shows that the examiner stated that he had reviewed the Veteran's claims file.  With regard to the claim for a left knee disability, the examiner noted that the Veteran had suffered left knee strain on one occasion in 1985, with no evidence of any subsequent inservice treatment.  A history of an MVA in 2002 with associated trauma to the right knee was noted, with at least three arthroscopic procedures, and osteoarthritis and chondromalacia.  The Veteran reported a history of left knee pain for six to seven years; he did not relate it to any specific injury, although he had been a plumber and "wondered if it might be related to that since he was down on his knees a lot."  The diagnosis was patellofemoral pain syndrome, left knee.  The examiner concluded, "After reviewing his claims file and service medical records and examining the patient, it is my opinion that his left knee condition is not related to the acute sprain that he had in 1985.  He did not develop symptoms in the left knee until six to seven years ago."  

A VA mental disorders examination report, dated in May 2009, shows that the examiner stated that he had reviewed the Veteran's claims file.  The Veteran reported that during service he had had a lot of problems with supervisors and fellow soldiers.  He also reported "talking suicide" on one occasion due to financial problems, not getting a promotion, and difficulties with his marriage.  He stated that he had sought treatment for psychiatric symptoms "a couple of years" (i.e., "about 1988 or 1989") after he got out of the military.  He said that at that time, he was diagnosed with bipolar disorder, but that after an evaluation at VA he was told that nothing was wrong with him.  He stated that he was later diagnosed with either bipolar disorder, or schizoaffective disorder.  He reported currently having a number of psychiatric symptoms.  He was afforded an examination.  The diagnosis was schizoaffective disorder, and the examiner stated that the presence of an Axis II diagnosis (personality disorder) was highly probable.  The examiner noted that the Veteran's problems during service were a situational frustration and depression leading to an impulsive suicidal threat.  The Veteran was noted to report a number of frustrating experiences in the military, but there was no indication that they led to any serious psychiatric disorders.  The examiner concluded, "He may have developed serious psychiatric problems later in life, but I cannot see that they are in anyway directly linked to his military service."  

As a preliminary matter, the Board finds that the Veteran is not a credible historian.  The Veteran has asserted that he sustained injuries to his left shoulder (a dislocation), and neck, from parachute jumps, with ongoing symptoms since service.  See Veteran's letter, dated in May 2007.  However, he was never treated for these symptoms during service, nor were any of the claimed conditions noted in the Veteran's September 1985 separation examination report.  At that time, he denied having any relevant symptoms.  In addition, a January 1999 report notes that he had no major medical problems.  The Veteran is shown to have been involved in an MVA in October 2002, in which he struck his right knee and head.  A November 2002 X-ray of the right knee did not show any abnormalities.  The Veteran subsequently underwent three surgeries on the right knee.  A March 2005 OrthArkansas report shows treatment for right knee symptoms, and notes, "He describes no prior injury to the right knee and his only previous workers' compensation injury was that of an umbilical hernia."  A March 2006 report from Dr. A.R., M.D., notes complaints of psychiatric and right knee symptoms, and states, "No other physical problems reported."  The Board therefore finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Board further finds that the claims must be denied.  The Veteran was not treated for right knee, neck, or left shoulder symptoms during service.  He was treated on one occasion for left knee strain in March 1985, with no subsequent treatment during his remaining period of service,  a period of over one year.  He was treated for psychiatric symptoms on one occasion in 1985.  On examination, he revealed suicidal ideation, but no signs of a psychiatric disorder.  The diagnosis was adjustment disorder with mixed emotional features.  None of the claimed conditions were noted upon separation from service, and at that time the Veteran denied any relevant symptoms.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b); see also Diagnostic and Statistical Manual of Mental Disorders 273-74 (4th ed. 1994) (adjustment disorders not chronic by definition, unless labeled as chronic).  With regard to the claims for a neck disability, and a left shoulder disability, there is no competent evidence of record to show that the Veteran has either of these disabilities.  Therefore, the Board finds that a neck disability and a left shoulder disability are not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  With regard to all other claimed disabilities, the earliest post-service medical evidence of any of the claimed conditions is dated in 1992, which is about six years after separation from service.  The Veteran has been found not to be credible, and this period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent and probative evidence to show that any of the claimed disabilities are related to the Veteran's service.  In this regard, the only competent opinions of record weigh against the claims for a left knee disability, and an acquired psychiatric disorder.  Finally, there is no evidence to show that arthritis of any claimed joint, or a psychosis, was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the issues on appeal are based on the contentions that a bilateral knee disability, a neck disability, a left shoulder disability, and an acquired psychiatric disorder, were caused by service that ended in 1986.  However, the Board has determined that he is not a credible historian.  In addition, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of any of the claimed conditions, or to state whether any of the claimed conditions were caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The service treatment reports do not show any relevant treatment, other than single treatments for left knee symptoms, and psychiatric symptoms.  None of the claimed disabilities were shown upon separation from service, and the Veteran denied any relevant symptoms at that time.  The post-service medical records do not show any relevant treatment prior to 1992, and they do not show that the Veteran has a neck disability or a left shoulder disability.  There is no competent, probative evidence of a nexus between the any of the claimed conditions and the Veteran's service.  There is no evidence to show that arthritis of any claimed joint, or a psychosis, was manifested to a compensable degree within one year of service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service personnel file, and his VA and non-VA medical records.  

With regard to the claims for a neck disability, a right knee disability, and a left shoulder disability, the Veteran has not been afforded an examination, and etiological opinions have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, the service treatment records do not show any relevant treatment, and the Veteran is not shown to have been diagnosed with a neck disability, or a left shoulder disability, after service.  A right knee disorder is not shown prior to trauma sustained in an MVA in October 2002.  The Veteran has been found not to be credible, and there is no competent, probative evidence to show that any of the claimed conditions are related to his service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


